UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JUAN CARLOS MARTINEZ,
Petitioner,

v.
                                                                    No. 96-2577
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-691-505)

Submitted: June 12, 1997

Decided: June 23, 1997

Before WIDENER and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John William O'Leary, JOHN O'LEARY & ASSOCIATES, Wash-
ington, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney
General, Civil Division, David M. McConnell, Assistant Director,
James A. Hunolt, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Juan Carlos Martinez petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

Martinez, a native and citizen of El Salvador, entered the United
States in May 1993 without inspection by an immigration officer, in
violation of 8 U.S.C.A. § 1251(a)(1)(B) (West Supp. 1997). In August
1995, the Immigration and Naturalization Service (INS) issued an
order to show cause why he should not be deported. Martinez filed
an application for asylum and withholding of deportation. Following
a hearing, in which Martinez conceded deportability, the Immigration
Judge (IJ) issued a decision denying asylum and withholding of
deportation but granting voluntary departure. The Board dismissed
Martinez's appeal after concluding that he had not demonstrated that
he has been persecuted in El Salvador or that a reasonable person in
his position would fear persecution if he returned. Martinez timely
petitions this court for review of the Board's order.

Martinez is a twenty-six year old single male. At his deportation
hearing, Martinez testified that guerillas came to his home in 1985 in
an attempt to recruit him into their organization. He refused the gue-
rillas' offer and did not have any further problems with them since
that incident. The military also tried to recruit Martinez eight times
since 1987. That year the military took him into custody for several
days and physically assaulted him because he was suspected of being
a guerilla. In addition, the military told him that he was under an obli-
gation to serve in the army. Martinez left El Salvador in 1993 and
fears that he will be drafted into the military if he returns.

The Immigration and Nationality Act (the Act) authorizes the
Attorney General, in her discretion, to confer asylum on any refugee.

                     2
8 U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (en banc). The alien must prove that the
fear of persecution "stems directly from one of the five categories
listed in the Act." Huaman-Cornelio v. Board of Immigration
Appeals, 979 F.2d 995, 999 (4th Cir. 1992). If an applicant establishes
past persecution, he is presumed to have a well-founded fear of future
persecution rebuttable by evidence establishing a change in conditions
in the country such that any fear of future persecution is no longer
objectively reasonable. 8 C.F.R. § 208.13(b)(1)(i) (1996).

This court must uphold the Board's decision if it is supported by
substantial evidence from the record as a whole. See Huaman-
Cornelio, 979 F.2d at 999. The reviewing court can reverse the Board
only if the evidence "was so compelling that no reasonable fact finder
could fail to find the requisite fear of persecution." INS v. Elias-
Zacarias, 502 U.S. 478, 483-84 (1992). We conclude that substantial
evidence supports the Board's ruling.

On appeal, Martinez claims that he was persecuted because he
faced a relentless, ongoing, systematic pattern of abuse from govern-
ment and military authority until he was forced to flee the war and the
country. He also claims to face a well-founded fear of future persecu-
tion. With regard to Martinez's fear of the guerillas, he testified that
he has not had any problems with them since 1985. His fear of serv-
ing in his country's military does not constitute persecution within the
meaning of the Act. See M.A., 899 F.2d at 312. Also, we do not find
that the evidence presented by Martinez about the 1987 military inci-
dent established persecution. Moreover, as the Board noted, condi-
tions in El Salvador have changed since he left. Finally, Martinez's
fear of generalized violence does not entitle him to asylum. This court
has held that the asylum statute "does not extend eligibility for asylum
to anyone who fears the general danger that inevitably accompanies
political ferment and factional strife." Huaman-Cornelio, 979 F.2d at
1000. Martinez has articulated nothing more than a fear of general-
ized violence affecting the population as a whole.

                    3
As Martinez has failed to meet the less stringent burden of proof
for asylum, he cannot meet the higher standard to qualify for with-
holding of deportation. See INS v. Cardoza-Fonseca, 480 U.S. 421,
430-32 (1987). Accordingly, we deny the petition for review. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

PETITION DENIED

                   4